Citation Nr: 0110144	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for epicondylitis of 
the elbows.  

2.  Entitlement to service connection for residuals of a left 
shoulder injury.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1976 to August 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied service connection for epicondylitis of the elbows and 
residuals of a left shoulder injury.  


FINDING OF FACT

It is at least as likely as not that appellant has chronic 
epicondylitis of the elbows and residuals of a left shoulder 
injury which are of in-service origin.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
chronic epicondylitis of the elbows and residuals of a left 
shoulder injury were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's favorable decision with respect to 
appellant's claims for service connection for epicondylitis 
of the elbows and residuals of a left shoulder injury, the 
evidence of record is adequate.  In addition, the Board 
concludes that all notice and development as required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.) have been satisfied in view of the favorable 
outcome.

In deciding the service connection issues, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection for VA 
disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's service medical records indicate that in 
January 1979, he complained of right elbow pain and stated 
that he had fallen and caught himself with a straight arm.  
The right elbow was slightly swollen and capsulitis was 
assessed.  In 1980, a history of a left shoulder dislocation 
a few years earlier was noted.  An August 1980 x-ray report 
of the left shoulder was negative.  A September 1980 
examination report noted a history of a February 1978 left 
shoulder dislocation with occasional pain complaints.  In 
January 1984, he complained of left shoulder pain.  The 
positive evidence includes the fact that radiographically, 
there was evidence of a questionable glenoid/subcoracoid 
separation; and rehabilitation for capsular laxity was 
recommended.  In September 1985, a subluxing left shoulder 
was assessed.  In November 1985, he reported having only 
occasional left shoulder pain since he had "learned to avoid 
positions of instability."  Clinically, an apprehension test 
for shoulder dislocation was positive and there was decreased 
left shoulder internal rotation strength.  The elbows 
exhibited hyperextension of approximately 10 degrees.  The 
pertinent assessment was questionable subcoracoid/glenoid 
dislocation, status post injury.  In January 1986, left 
shoulder subcoracoid/glenoid subluxation/laxity was assessed.  

The positive evidence includes service medical records dated 
in March 1997, which reported that there was pain and 
tenderness at the elbows epicondyles; and chronic bilateral 
elbow epicondylitis was assessed.  Bilateral lateral 
epicondylitis was assessed in August 1997.  Additionally, in 
1998, shortly prior to service discharge, clinical findings 
and diagnoses included left elbow epicondylitis and left 
shoulder pain status post previous dislocation.  A February 
1998 clinical record in particular indicated that although 
the left shoulder exhibited full ranges of motion, there was 
pain on extremes of motion and shoulder abduction strength 
was decreased.  

The positive evidence includes the fact that on December 1998 
VA examination shortly after service, the examiner clinically 
reported that appellant's left shoulder "does sublux 
minimally anteriorly"; and "[s]ubluxation of the left 
shoulder" was diagnosed.  Additionally, on July 1999 VA 
examination, appellant provided a history of a left shoulder 
injury from an in-service February 1978 fall off a radar 
tower; and his complaints included left shoulder dislocation 
"particularly when he is doing any level or above head 
activity."  He also complained of painful elbows at the 
epicondylar areas, particularly with hammering and other job-
related activities.  Clinically, elbow reflex was described 
as "greatly exaggerated.  It brings on great pain."  The 
elbows exhibited 79 degrees' pronation; and the left shoulder 
displayed 160 degrees' forward flexion, 50 degrees' 
adduction, 60 degrees' internal rotation, and 45 degrees' 
external rotation.  These recorded measurements are 
indicative of some objective restriction of shoulder and 
elbow motion.  See 38 C.F.R. § 4.71, Plate I (2000).  The 
positive evidence includes clinical findings of tenderness 
over both epicondyles, particularly the right elbow; 
tenderness over the left shoulder bicipital groove; a 
positive apprehension test for the left shoulder; and 
decreased elbow and left shoulder ranges of motion and pain.  
Diagnoses included "[a]rthralgia of bilateral elbows, 
chronic."  Additionally, the fact that the examiner 
specifically opined that appellant's shoulder and elbow pain 
resulted in functional impairment would suggest that a 
"disability" of the left shoulder and elbows actually 
exists.  

The Board concludes that the positive and negative evidence, 
as described above, are at least in equipoise.  Accordingly, 
service connection for chronic epicondylitis of the elbows 
and residuals of a left shoulder injury is granted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.  

ORDER

Service connection for epicondylitis of the elbows and 
residuals of a left shoulder injury is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

